DETAILED CORRESPONDENCE
Response to Amendments
Applicant’s amendments to Claims 1 and 9 are sufficient to overcome the objection to the Claims from the previous action, which is hereby withdrawn. 
Applicant’s amendments to the Claims 18-19 are sufficient to overcome the 112 rejections from the previous action.
 	
Claims 1-19 are pending. 

Response to Arguments
Applicant argues the 102/103 rejections, on pages 1-2, in view of Yuen (US 4908023), stating that the prior art allegedly doesn’t teach “the first driving mechanism includes ‘a spiral cam’ on one of the needle carrier and the shuttle and ‘a cam follower’ on the other of the needle carrier and the shuttle”. The examiner has fully considered applicant’s argument, and while the amendments are not taught by Yuen, they change the scope of the claim. Therefore an updated prior art search was done, and prior art was found which rejects the amended limitations. See rejections below.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with retaining mechanism for retaining”, as found in Claim 12 line 2. 
Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen (US 4908023) in view of Brown et al., (EP 3478343).
Claim 1, Yuen teaches a needle protection device (seen in Fig. 1, (10)) for protecting a needle (Fig. 1, (16)) having a first end and a second end comprising:
a) a needle carrier (Fig. 1, (12, 70)) for carrying said needle (16), said needle carrier (12, 70) having a first end and a second end, an outer surface (seen on (12, 70) at (70)) and a longitudinal axis X (seen in Fig. 6 at (7)) and being translatable along said longitudinal axis X between a first, deployed position and a second, protected, position (seen in Fig. 2 wherein there is a second, protected position, and Fig. 6 wherein there is a first, deployed position);
b) a shuttle (Figs 1 and 2, (14, 22)) surrounding said needle (16), having a first end and a second end, a longitudinal axis X (seen in Fig. 6 at (7)), a longitudinally extending inner aperture (seen in Fig. 2, annotated below, at (36*)) for receiving said needle (16), an inner opening (Fig. 2, seen at (36)) having a surface for receiving said needle carrier (12, 70)) and an outer surface;

    PNG
    media_image1.png
    470
    314
    media_image1.png
    Greyscale

c) a hub (Fig. 2, (12)) for receiving the needle carrier (70));

e) a first driving mechanism (Fig. 2, (40, 42)), said needle carrier (70) and said shuttle (14, 22); and
f) a second driving mechanism between said needle carrier and said sleeve ([Col. 4, lines 8-20] wherein the second driving mechanism causes axial needle carrier displacement in a rotational manner, as the driving mechanisms are spiral-shaped).
While Yuen teaches a first and second driving mechanisms, Yuen doesn’t explicitly teach e) a first driving mechanism comprising a spiral cam on one of said needle carrier and said shuttle and a cam follower on the other of said needle carrier and said shuttle; and f) a second driving mechanism comprising a spiral slot on one of said needle carrier and said sleeve and a protrusion on the other of said needle carrier and said sleeve, wherein rotational displacement of the sleeve causes axial displacement of the carrier in said first direction which translates to axial displacement of said shuttle in a first direction between a first retracted position and a second deployed position, and wherein the pitch of the cam of the first drive mechanism is greater than the pitch of the slot of the second drive mechanism.
In related prior art Brown teaches a first driving mechanism comprising a spiral cam (Brown Fig. 26a, (103)) on one of said needle carrier (Brown Fig. 25a, (100)) and said shuttle, and a cam follower (Brown Fig. 26b, (112)) on the other of said needle carrier and said shuttle; and a second driving mechanism comprising a spiral slot (Brown Fig. 25a, (61)) on one of said needle carrier and said sleeve, and a protrusion (Brown Fig. 25a, (102)) on the other of said 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the first and second drive mechanisms of Yuen, to include a spiral cam, cam follower, spiral slot and protrusion, as taught by Brown, for the motivation of controlling the dosage amount (Brown [0155-0156]).

Regarding Claim 5, Yuen in view of Brown teaches a modified needle protection device as claimed in claim 1 and including a first anti-rotation mechanism (Figs 2 and 7, (31)) between the shuttle (Fig. 2, (14, 22)) and the sleeve (Fig. 2, (20)) such as to prevent the shuttle rotating upon rotation of the sleeve ([Col. 5, lines 17-33] wherein the stop (31) prevents further downward motion, which occurs in a rotational manner, therefore rotation is prevented).

Regarding Claim 12, Yuen in view of Brown teaches a modified needle protection device as claimed in claim 1 and further including a retaining mechanism (Yuen Figs 2 and 7, (31)) for retaining the axial position of the sleeve relative to the hub (Yuen [Col. 5, lines 17-33] wherein 

Regarding Claim 13, Yuen in view of Brown teaches a modified needle protection device as claimed in claim 12, wherein said retaining mechanism (Yuen Figs 2 and 7, (31)) comprises a radially extending recess (Yuen Figs 2 and 4, (48, 50)) extending around an outer circumference of the hub (Yuen Fig. 2, (12)) and a radially extending projection (Yuen Fig. 3, (44, 46)) extending around an inner circumference of said inner surface of the sleeve (Yuen Fig. 2, (20) and [Col. 5, lines 17-33] wherein the stop (31) has an inwardly (radially) extending ledge around the inner circumference of the sleeve).

Regarding Claim 15, Yuen in view of Brown teaches a modified needle protection device as claimed in claim 1, wherein said hub (Yuen Fig. 2, (12)) includes a first end, a second end, an inner void at said second end and an aperture extending through said hub between said inner void and said first end (Yuen Fig. 6, wherein the needle (16) is fixed into the inner void of (14, 12) and an aperture therebetween is how the needle (16) extends from said hub and said first end).

Regarding Claim 16, Yuen in view of Brown teaches a modified needle protection device as claimed in claim 1, wherein said needle (Yuen Fig. 2, (16)) is mounted within the needle carrier (Yuen Fig. 2, (12, 70)) such that the first end of the needle extends beyond the first end 

Regarding Claim 17, Yuen in view of Brown teaches a modified needle protection device as claimed in claim 1, wherein said first end of the needle (Yuen Fig. 2, (16)) extends axially beyond the first end of the shuttle (Yuen Fig. 2, (14, 22)) when in the first deployed position and is contained within the shuttle when in the second protected position (seen in Yuen Fig. 6 wherein (16) extends beyond the first end of (14, 22) in a first deployed position, and seen in Yuen Fig. 1 wherein (16) is contained within (22) in the second protected position).

Regarding Claim 18, Yuen in view of Brown teaches a modified needle protection device as claimed in claim 1, wherein said second end of the needle (Yuen Fig. 2, (16)) extends into an inner void (Yuen Fig. 2, annotated, (36*)) when in the first deployed position and is contained within an aperture (Yuen Fig. 2, (36)) when in the second protected position (as seen in Yuen Fig. 6 versus Fig. 1).

Regarding Claim 19, Yuen in view of Brown teaches a modified needle protection device as claimed in claim 1, wherein in a first position of the needle carrier (Yuen Fig. 2, (12, 70)) the second end of the needle (Yuen Fig. 2, (16)) extends into an inner void (Yuen Fig. 2, annotated, (36*)) and in a second position does not extend into said inner void (as seen in Yuen Fig. 6 versus Fig. 1).

Allowable Subject Matter
Claims 2-4 and 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 2, Yuen and Brown teaches a modified needle protection device as claimed in claim 1, wherein the spiral cam is on the needle carrier. However, Yuen and Brown does not disclose or render obvious, alone or in combination with the other prior art of record the cam follower is on the inner aperture of the shuttle. Therefore, the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
Claims 3-4 depend upon Claim 2, and therefore are considered allowable.

Regarding Claim 6, Yuen in view of Brown teaches a modified needle protection device as claimed in claim 5, with a first anti-rotation mechanism. However, Yuen and Brown does not disclose or render obvious, alone or in combination with the other prior art of record, the first anti-rotation mechanism comprises a longitudinally extending slot within the outer surface of the shuttle and a corresponding projection at the first end of the inner surface of the sleeve. Therefore, the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.

Claim 7, Yuen in view of Brown teaches a modified needle protection device as claimed in claim 5, having an anti-rotation mechanism. However, Yuen and Brown does not disclose or render obvious, alone or in combination with the other prior art of record, wherein the anti-rotation mechanism comprises a pair of longitudinally extending slots within the outer surface of the shuttle and a pair of corresponding projections at the first end of the inner surface of the sleeve. Therefore, the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
Claims 8-11 are dependent upon Claim 7, therefore are also potentially allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783  

/BRANDY S LEE/Primary Examiner, Art Unit 3783